Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Currently no generic claims are recognized to the following disclosed patentably distinct species: 
Species 1: [0022] FIG. 1 shows an embodiment cross-sectional view of an electrochromic device coating that may be used in a tintable window
Species 2, Figs 2 [0023] FIG. 2 shows an embodiment of a cross-sectional side view of a tintable window constructed as an IGU.

Species 3, Figs 4 [0025] FIG. 4 depicts an embodiment of electrochromic (EC) window lite, or IGU or laminate, with a transparent display.

Species 4, Figs 5 [[0026] FIG. 5 depicts an embodiment of electrochromic insulated glass unit with an on-glass transparent display.

Species 5, Fig. 6 [0027] FIG. 6 depicts an embodiment of an optically switchable window configured with a projector for displaying an image on the surface of the optically switchable window.

Species 6, [0028] FIGS. 7a and 7b depict an embodiment of a cell of an electrowetting display.
Species 7, [0029] FIG. 8 depicts an embodiment of a multi-cell pixel of an electrowetting display.

Species 8, [0030] FIG. 9 shows an embodiment of an electrochromic window that includes an electrochromic lite and a display lite.

Species 9, [0031] FIGS. 10a-10c depict embodiment of an electrochromic window with a removable display lite.
 
Species 10, [0032] FIGS. 11a-11c depict embodiments for attaching a display lite to a window assembly.

Species 11, [0033] FIG. 12 depicts embodiment of an electrochromic window and a display lite installed in a display frame.

Species 12, [0034] FIGS. 13a and 13b depict embodiment of a retainer and faster which may be used to secure a display lite.

Species 13 [0035] FIGS. 14a-14c depict embodiment of retainers and fasteners used to secure a display lite.
 
Species 14 [0036] Fig. 15 illustrates embodiment of the architecture of an on-glass transparent controller implementation.
Species 15 [0038] FIG. 17 depicts embodiment of a façade of a building having IGUs with various capabilities.

Species 16 [0039] FIG. 18 depicts an embodiment of an atmospheric gas sensor that may be located on or associated with an IGU.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625